     Case
      Case1:19-cv-03118-PGG-BCM
           1:19-cv-03118-PGG-BCM Document
                                  Document91-1
                                           93 Filed
                                               Filed06/22/20
                                                     06/19/20 Page
                                                               Page11ofof11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                             Case No.: 1:19-cv-03118-PGG-BCM
YAKOV GINDIN,
                    Plaintiff,
v.

RECEIVABLES PERFORMANCE
MANAGEMENT, LLC; CREDENCE
RESOURCE MANAGEMENT, LLC;
EQUIFAX INFORMATION SERVICES,
LLC; and EXPERIAN INFORMATION
SOLUTIONS, INC.,
                 Defendants.

                            ORDER FOR DISMISSAL

       Upon review of the Parties’ Stipulation for Dismissal with prejudice of Defendant

Receivables Performance Management, LLC and good cause appearing,

       IT IS ORDERED that the Stipulation is GRANTED.

       The above-entitled matter is hereby dismissed with prejudice as to Defendant

Receivables Performance Management, LLC with the parties to bear their own costs and

attorneys’ fees.

       SO ORDERED

 June 22, 2020
DATED                                   HON. PAUL G. GARDEPHE
                                        United States District Judge




                                         -1/1-
